Citation Nr: 1735434	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  07-26 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for service-connected bronchiectasis, left lower lobe, prior to February 23, 2011.

2. Entitlement to an evaluation in excess of 30 percent for service-connected bronchiectasis, left lower lobe, from February 23, 2011.


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran had active service from April 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of December 2006 and June 2017 of the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is warranted for two reasons.

First, the Veteran's electronic claims file is incomplete.  Multiple documents are missing, including the December 2006 rating decision on appeal, the Notice of Disagreement filed in response to the December 2006 rating decision, the Statement of the Case resulting from the Notice of Disagreement, and the VA Form 9 filed in response to the Statement of the Case.  The Board also notes that the July 2008 Supplemental Statement of the Case in VBMS is incomplete as well.

Second, the evidence shows that VA has treated the Veteran at facilities in Evansville, Indiana, St. Louis, Missouri, and "Heartland East."  In an April 2006 statement, the Veteran notes VA has treated him since the "early 80s."  Since the claims file doesn't contain the application for the increased rating, the Board will remand to attempt to obtain records from the above facilities to ensure a complete record is before it before it decides the appeal.

As an aside, the Board notes that VA attempted to obtain private treatment records, as the Board ordered in July 2013.  VA satisfied its duty to assist because the Veteran replied in August 2013 that, in essence, he could not supply the required information necessary to process a records release.  Therefore, no further action is warranted.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must undertake to obtain and/or reconstruct the Veteran's claims folder, including in consultation with the scanning vendor who created the electronic claims file.  In particular, specific attempts should be made to obtain or recreate the December 2006 rating decision on appeal, the Notice of Disagreement filed in response to the December 2006 rating decision, the Statement of the Case resulting from the Notice of Disagreement, the July 2008 Supplemental Statement of the Case, and the VA Form 9 filed in response to the Statement of the Case.  

2. Attempt to obtain all VA treatment records from:

a) Evansville, Indiana, dated from January 2004 to present
b) St. Louis, Missouri, dated from January 2004 to present; and
c) "Heartland East," dated from January 2004 to present.

For each facility, upload the treatment records into separate electronic files and label them with the names of each facility.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the appellate issues based on the entirety of the evidence of record.  If any claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




